Citation Nr: 0722812	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-33 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the Los 
Angeles, California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for hypertension secondary to a service-connected 
anxiety disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Recent medical records show that the veteran is under 
treatment for hypertension.  The veteran contends that he has 
had elevated blood pressure since service, and that it is 
related to his service-connected anxiety disorder.  He 
asserts that doctors have told him that his hypertension is 
related to his anxiety disorder.

The record reflects that the RO scheduled mental health and 
internal medicine examinations of the veteran that were 
performed in August 2003.  The medical examiner provided an 
opinion about the etiology of the veteran's hypertension; but 
that examiner indicated that he did not have any records to 
review, and that he was unclear as to the exact nature of the 
veteran's psychiatric illness.

The United States Court of Appeals for Veterans Claims has 
held that, when providing medical examinations conducted by 
medical professionals, VA must ensure that the professional 
has with full access to and is able to review the veteran's 
claims folder and documented medical history.  Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995).

On remand, a new opinion regarding the likely etiology of the 
veteran's hypertension should be obtained.  If possible the 
AMC should contact the same physician who provided an opinion 
in August 2003, ensuring that the physician is provided with 
the claims file for review, and the physician should be asked 
to provide an opinion as to the likelihood that the veteran's 
hypertension is related to his anxiety disorder, or the 
likelihood that it is otherwise related to his military 
service.  A complete rationale should be provided.  

If another opinion cannot be obtained from the physician who 
examined the veteran in August 2003, the claims file should 
be forwarded to another appropriate medical expert for 
review; and for an opinion as to the likelihood that the 
veteran's hypertension is related to his anxiety disorder, or 
the likelihood that it is otherwise related to his military 
service.  A complete rationale should also be provided.  

In this case, the RO issued the veteran a VCAA notice in 
April 2003.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection.  That notice did not inform 
the veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  On remand, the RO should provide the veteran with 
complete notice as required under the VCAA, to include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
complete notice as required under the 
VCAA, to include notice that a disability 
rating and an effective date for the award 
of benefits will be assigned if his claim 
for service connection for hypertension is 
granted, and notice of the type of 
evidence necessary to establish a 
disability rating for hypertension and an 
effective date for service connection.

2.  The RO should forward the claims file 
to the same physician who conducted the 
August 2003 examination for another 
opinion as to the likelihood of a 
connection between current hypertension 
and a service-connected anxiety disorder.  
If that physician is unavailable, the RO 
should forward the claims file to another 
physician for an opinion as to the 
likelihood of a connection between current 
hypertension and a service-connected 
anxiety disorder.  

After reviewing the claims file, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the veteran's hypertension is proximately 
due to or the result of the veteran's 
service-connected anxiety disorder, or if 
it is at least as likely as not that it is 
otherwise related to his military service.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




